418 F.2d 1250
In the Matter of Milward EUBANKS, Bankrupt.BAINBRIDGE TRUCK & TRACTOR CO., Appellant,v.Milward EUBANKS, Appellee.
No. 28092.
United States Court of Appeals Fifth Circuit.
January 8, 1970.

Appeal from the United States District Court for the Middle District of Georgia at Albany; Sidney O. Smith, Jr., Judge.
Leonard H. Conger, of Conger & Conger, Bainbridge, Ga., for appellant.
Frank S. Twitty, Sr., of Twitty & Twitty, Camilla, Ga., for appellee.
Frank C. Vann, Camilla, Ga., for Trustee.
Before BELL, AINSWORTH, and CARSWELL, Circuit Judges.
PER CURIAM:


1
This appeal is from the judgment of the district court reversing, on review, an order of the referee in bankruptcy allowing a claim against the bankrupt in the sum of $4,355.78. A separate claim, in the amount of $5,000, arising out of the same transactions, was disallowed by the referee.


2
We have carefully reviewed the entire record and have concluded that it sustains the judgment of the district court.


3
Affirmed.